DETAILED ACTION
Response to Amendment
The amendment filed 1/6/2022 has been entered. Claims 1-2, 4-8 and 10 are currently pending in the application. Applicant’s amendments have overcome the outstanding claim objections and 101 rejections, previously set forth in the Non-Final Office Action mailed 10/6/2021.

Specification
The disclosure is objected to because of the following informalities: In paragraph 0013, “operating a residual life” should read “calculating a residual life”. In paragraph 0014, “operating the residual life” should read “calculating the residual life”. In paragraph 0093, “operating the residual life” should read “calculating the residual life”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “engine information collection unit”, “deterioration factor calculation unit”, and “residual oil life operation unit” in claims 8 and 10; “display unit” in claims 8 and 10; and “oil change mileage-based residual oil life operation unit”, “oil change cycle-based residual oil life operation unit”, and “residual oil life determination unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guertler et al (U.S. Patent 6,266,587).
Regarding claims 1 and 8, Guertler teaches a system and method for sensing engine oil deterioration (Abstract; Col. 2, lines 8-24 and 47-52; Col. 3, lines 47-67), the method comprising: measuring an engine revolutions per minute, a load, and an engine oil temperature via an engine information collection unit (sensors for each of the parameters measured)(Col. 1, lines 55-63; Col. 2, lines 8-14; Col. 3, lines 47-50); calculating an amount of change in a deterioration factor (f (RPM, Load, Temp)) of engine oil per revolution of an engine using the measured engine RPM, the measured load, and the measured engine oil temperature via a deterioration factor calculation unit (electronic controller/circuit which must be present and configured to receive and record the sensor inputs, determine the evaluation factors, and perform the method for the vehicle system shown in Figures 1 and 2 and described throughout the Specification)(Col. 3, lines 47-62); and calculating an engine oil deterioration degree at a current time point by accumulating a value obtained by multiplying an engine revolutions during a predetermined sampling cycle by the calculated amount of change in the deterioration factor (f (RPM, Load, Temp)) to a previous engine oil deterioration 
Guertler teaches displaying, via a display unit, an engine oil change warning/alarm to a driver when the accumulated engine oil deterioration degree at the current time point is greater than or equal to a predetermined value or according to an operation result of the residual oil life operation unit. (Col. 4, lines 28-44; Col. 5, lines 36-63).
Regarding claim 4, Guertler discloses the invention of claim 1 as discussed above, and teaches calculating a residual life of the engine oil using a predetermined reference maximum deterioration degree index value, and the accumulated engine oil deterioration degree at the current time point; and displaying an engine oil change warning to a driver when the operated residual life is less than or equal to a predetermined value (Col. 3, line 67 to Col. 5, line 64 [residual life is determined in terms of distance and time]).
Regarding claim 5, Guertler discloses the invention of claim 4 as discussed above, and teaches calculating the residual life of the engine oil based on at least one of a traveling time of a vehicle or a traveling distance of the vehicle; determining that a minimum value is the residual life of the engine oil by comparing the residual life of the engine oil using the engine oil deterioration degree at the current time point with the residual life of the engine oil based on at least one of the traveling time of the vehicle or 
Regarding claim 6, Guertler discloses the invention of claim 1 as discussed above, and teaches storing the engine oil deterioration degree in an electrically erasable programmable read-only memory (EEPROM) of an engine control unit (inherent to the electronic controller/circuit which must be present and configured to receive and record the sensor inputs, determine the evaluation factors, and perform the method for the vehicle system shown in Figures 1 and 2 and described throughout the Specification).
Regarding claim 7, Guertler discloses the invention of claim 1 as discussed above, and the step "resetting the engine oil deterioration degree by operating a diagnostic device or an input button of a cluster" is a limitation which is contingent on the condition "when the engine oil is changed". The courts have held that "The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met" (MPEP 2111.04 II). Therefore, the broadest reasonable interpretation of claim 7 is the same as that of claim 1, upon which it depends.
Regarding claim 10, Guertler discloses the invention of claim 9 as discussed above, and teaches that the residual oil life operation unit further comprises at least one of an oil change mileage-based residual oil life operation unit configured to calculate the residual oil life based on a traveling distance of a vehicle, or an oil change cycle-based .

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Guertler does not teach “calculating an amount of change in a deterioration factor (f (RPM, Load, Temp)) of engine oil per revolution of an engine using the measured engine RPM, the measured load, and the measured engine oil temperature”, and “calculating an engine oil deterioration degree at a current time point by accumulating a value obtained by multiplying an engine revolutions (∆r) during a predetermined sampling cycle by the calculated amount of change in the deterioration factor (f (RPM, Load, Temp)) to a previous engine oil deterioration degree”, the examiner respectfully disagrees.
n based on measured engine RPM), the measured load (BL based on measured load), and the measured engine oil temperature (BT based on measured oil temperature), and a combined “amount of change in a deterioration factor of engine oil per revolution” which is simply the multiplication of all three of the individual factors. This factor formed by the multiplication is also illustrated in Figure 1 for steps 5 and 6. This “amount of change in a deterioration factor of engine oil per revolution” is then multiplied by the number of engine revolutions (UM = ∆r) during a predetermined sampling cycle, because it represents an amount of change in a deterioration factor of engine oil per revolution. 
The output of this multiplication of is a fictitious number of engine revolutions which is converted into a fictitious distance, where both represent the additional oil degradation degree (with a conversion factor changing revolutions into distance, i.e. they represent the same indication of oil degradation degree, with a constant value converting one to the other). The fictitious distance is then added to a previous engine oil deterioration degree (See sum of fictitious distances which represent engine oil deterioration degree).
This is all disclosed in Col 3. line 45 to col. 4, line 27 [and remaining of columns 4-6]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747